DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-10, filed January 3, 2022, with respect to claims 1, 4-9 and 11-17 have been fully considered and are persuasive.  The rejection of October 6, 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-9 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or render obvious a rotational force output head for an image forming apparatus with a door, in combination with the other claimed limitations, having the uniquely distinct features of 
“the position adjusting mechanism comprises a driven member disposed on the connecting portion of the rotational force receiving member, and an operating assembly configured to exert a force on the driven member and force the rotational force receiving member to rotate to a preset position;
the position adjusting mechanism enables the rotational force receiving member to rotate to the preset position when the door cover is opened;


the preset position of the rotational force receiving member is preset to be such that when the rotational force receiving member is located at the preset position, a line drawn between two protruding claws of the rotational force receiving portion is substantially perpendicular to a removal direction of the process cartridge,” [emphasis added]. Claims 4-9 and 11-17 are considered allowable by virtue of their dependence on claim 1.
Komaki US 5,436,699 teaches claws, but fails to teach or suggest the claimed configuration of the claws, the door position, and the clutch-like functionality.
Hu et al. US 10,241,459 B1 does not qualify as prior art but teaches a driving force member with claws. However Hu fails to teach the door cover opening resulting in a preset position as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica L Eley/Examiner, Art Unit 2852